 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DEANGELO LAMAR GATHRITE                            Case No.: 3:19-cv-01852-JAH-NLS
12                                     Plaintiff,
                                                        REPORT AND
13   v.                                                 RECOMMENDATION FOR ORDER
                                                        GRANTING IN PART AND
14   HEATHER WILSON, ET AL.,
                                                        DENYING IN PART DEFENDANTS’
15                                  Defendants.         MOTION TO DISMISS
16
                                                        [ECF No. 24]
17
18
           DeAngelo Lamar Gathrite (“Plaintiff”), a California prisoner proceeding pro se,
19
     filed an amended complaint under 42 U.S.C. § 1983 on October 22, 2020 against officials
20
     at the Richard J. Donovan Correctional Facility, Dr. Heather Wilson and Officers J.
21
     Salinas and J. Trejo (collectively, “Defendants”). ECF No.18. Plaintiff alleges that
22
     Defendants violated his First Amendment, Eighth Amendment, and Fourteenth
23
     Amendment rights. Defendants move to dismiss Plaintiff’s First and Fourteenth
24
     Amendment claims for failure to state a claim. For the following reasons, this Court
25
     RECOMMENDS that Defendants’ motion to dismiss be GRANTED IN PART AND
26
     DENIED IN PART.
27
     //
28

                                                    1
                                                                            3:19-cv-01852-JAH-NLS
 1                                    I.     BACKGROUND
 2         A.     Procedural Background
 3         Plaintiff filed his original complaint on September 26, 2019. ECF No. 1. Plaintiff
 4   was granted in forma pauperis (“IFP”) status. ECF No. 5. On February 12, 2020,
 5   Defendants filed their first motion to dismiss. ECF No. 10. This motion to dismiss was
 6   granted in part and denied in part, with leave to amend both dismissed claims. ECF No.
 7   17. Plaintiff filed an amended complaint on October 22, 2020. ECF No. 18. Defendants
 8   filed the instant motion to dismiss on December 21, 2020. Plaintiff filed a response in
 9   opposition on January 19, 2021, and Defendants filed a reply on February 12, 2021.
10         B.     Factual Allegations
11         Plaintiff’s allegations in his amended complaint are as follows. Prior to the
12   primary incident on March 27, 2019 that will be described below, Plaintiff filed several
13   complaints through 7362 health care services request forms (“7362 forms”) against
14   Defendant Wilson, his clinician at the time, and requested a new clinician. ECF No. 18 at
15   3. In particular, Plaintiff cited “inappropriate staff misconduct and unprofessionalism,
16   and criminal misconduct” in these forms as the basis for his request. Id.
17         Plaintiff alleges that Defendant Wilson retaliated against him on March 27, 2019
18   for filing these complaints, and in collusion with Defendants Trejo and Salinas, placed
19   him in a “Clinician’s Timeout.” Id. Specifically, Plaintiff alleges that Defendant Wilson
20   requested Defendant Salinas to order Defendant Trejo to handcuff Plaintiff behind his
21   back and place him in a shower, which he alleged strongly smelled of urine and feces,
22   until Defendant Wilson authorized his release. Id. Plaintiff stood in the shower for four
23   hours and eighteen minutes. Id. Defendants Wilson, Salinas, and Trejo never came back
24   and ultimately Officer Torres released him. Id.
25         Plaintiff filed a complaint of this incident after he was released. Id. at 10. After
26   reading this complaint, Plaintiff alleges that Defendant Wilson further retaliated against
27   him by removing him from the Enhanced Outpatient Program (EOP). Id. This
28   terminated Plaintiff’s mental healthcare activities at the EOP level. Id.

                                                  2
                                                                                 3:19-cv-01852-JAH-NLS
 1         Plaintiff obtained medical care for injuries resulting from the Clinician’s timeout,
 2   resulting in x-rays showing “damage and personal injury to Plaintiff’s right shoulder’s
 3   rotator cuff and torn tendons.” Id. at 9. Plaintiff is permanently medicated for his
 4   shoulder pain. Id. at 10.
 5         From these facts Plaintiff alleges several claims: 1) a violation of the Eighth
 6   Amendment’s prohibition on Cruel and Unusual Punishment due to his confinement in
 7   the shower, 2) a violation of his First Amendment Freedom of Association right due to
 8   the deprivation of his ability to associate with other inmates, mental health facilitators,
 9   medical staff, and members of his self-help groups within the prison during his
10   confinement, 3) a violation of the Fourteenth Amendment Due Process Clause because he
11   was confined without adequate process, and 4) a violation of the First Amendment
12   prohibition on Retaliation by confining him because of his complaints against Defendant
13   Wilson. Id.
14                                  II.    LEGAL STANDARD
15         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to
16   state a claim tests the legal sufficiency of a plaintiff’s claim. Navarro v. Block, 250 F.3d
17   729, 732 (9th Cir. 2001). When considering the motion, the court must accept as true all
18   well-pleaded factual allegations in the complaint. Bell Atlantic Corp. v. Twombly, 556
19   U.S. 544, 555 (2007). The court need not accept as true legal conclusions cast as factual
20   allegations. Id.; Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“[t]hreadbare recitals of the
21   elements of a cause of action, supported by mere conclusory statements” are insufficient).
22         A complaint must “state a claim for relief that is plausible on its face.” Twombly,
23   550 U.S. at 570. To survive a motion to dismiss, a complaint must include non-
24   conclusory factual content. Id. at 555; Iqbal, 556 U.S. at 679. The facts and the
25   reasonable inferences drawn from those facts must show a plausible—not just a
26   possible—claim for relief. Twombly, 550 U.S. at 556; Iqbal, 557 U.S. at 679; Moss v.
27   U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The focus is on the complaint, as
28   opposed to any new facts alleged in, for example, the opposition to a defendant’s motion

                                                   3
                                                                                3:19-cv-01852-JAH-NLS
 1   to dismiss. See Schneider v. California Dep’t of Corrections, 151 F.3d 1194, 1197 n.1
 2   (9th Cir. 1998), reversed and remanded on other grounds as stated in 345 F.3d 716 (9th
 3   Cir. 2003). “Determining whether a complaint states a plausible claim for relief [is] ... a
 4   context-specific task that requires the reviewing court to draw on its judicial experience
 5   and common sense.” Iqbal, 557 U.S. at 679. The “mere possibility of misconduct” or
 6   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
 7   this plausibility standard. Id.; see also Moss, 572 F.3d at 969.
 8         In addition, factual allegations asserted by pro se petitioners, “however inartfully
 9   pleaded,” are held “to less stringent standards than formal pleadings drafted by lawyers.”
10   Haines v. Kerner, 404 U.S. 519, 520 (1972). Thus, where a plaintiff appears pro se in a
11   civil rights case, the court “must construe the pleadings liberally and must afford plaintiff
12   the benefit of any doubt.” See Karim-Panahi v. Los Angeles Police Dept., 839 F.2d 621,
13   623 (9th Cir. 1988).
14                                       III.   DISCUSSION
15         Defendants move to dismiss Plaintiff’s claims for freedom of association, due
16   process violation, and retaliation. ECF No. 10. The Court will address each of these
17   claims in turn.
18         A.     First Amendment Freedom of Association
19         The Supreme Court has interpreted freedom of association to encompass two types
20   of associational rights: (1) intimate association, i.e., the right to maintain private
21   relationships free of state intrusion, and (2) expressive association, e.g., “the right to
22   associate for the purpose of engaging in those activities protected by the First
23   Amendment—speech, assembly, petition for the redress of grievances, and the exercise
24   of religion.” Hansen v. Nkwocha, No. 1:15-CV-01665 DLB, 2016 WL 2898507, at *2
25   (E.D. Cal. May 17, 2016) (citing Roberts v. United States Jaycees, 468 U.S. 609, 618
26   (1984)). Freedom of association is among the rights least compatible with incarceration.
27   Overton v. Bazzetta, 539 U.S. 126, 131 (2003). Thus, some curtailment of the freedom of
28   association must be expected in the prison context. Id.

                                                    4
                                                                                 3:19-cv-01852-JAH-NLS
 1         Here, Plaintiff alleges that his freedom of association was violated when he was
 2   placed in the “Clinician’s Timeout” for four hours and eighteen minutes because he was
 3   deprived of his ability to intimately associate with mental health group facilitators,
 4   medical staff, and self-help groups that provide good time credits off his prison sentence.
 5   ECF No. 18 at 3. Plaintiff also claims the right to expressive association with dayroom
 6   activities, phone calls, and other “necessities”. ECF No. 18 at 3.
 7         As discussed in the previous motion to dismiss, Plaintiff does not retain a right to
 8   generally converse with other inmates. See City of Dallas v. Stanglin, 490 U.S. 19, 25
 9   (1989) (“[W]e do not think the Constitution recognizes a generalized right of ‘social
10   association’ that includes chance encounters in dance halls.”); see also Hansen, 2016 WL
11   2898507, at *2 (dismissing an inmate’s freedom of association claim based on an officer
12   instructing the plaintiff not to talk to another inmate during an activity). Plaintiff has not
13   cited to any case that suggests a right to associate with self-help groups that consist of
14   other inmates attempting to earn time credits on their sentences. This also applies to
15   prison activities such as dayroom activities and phone calls. Plaintiff has not provided
16   support as to why there is an expressive right to association for these activities.
17         In addition, association is only protected if it is done for the purpose of engaging in
18   a protected activity such as “speech, assembly, petition for the redress of grievances, and
19   the exercise of religion.” Hansen, 2016 WL 2898507, at *2. Plaintiff has not explained
20   how his association with medical staff and other health groups or his dayroom activities
21   and phone calls implicate any of these protected activities. Plaintiff has only provided a
22   conclusory statement that these activities are protected by the First Amendment. As
23   mentioned above, this is insufficient to survive a motion to dismiss. Ashcroft v. Iqbal,
24   556 U.S. 662, 678 (2009) (“[t]hreadbare recitals of the elements of a cause of action,
25   supported by mere conclusory statements” are insufficient).
26         Furthermore, to recognize a general right for Plaintiff to associate with whomever
27   he chooses runs counter to the purpose of prison—confinement. See Overton, 539 U.S. at
28   131 (“An inmate does not retain rights inconsistent with proper incarceration.”). Courts

                                                    5
                                                                                3:19-cv-01852-JAH-NLS
 1   have found that inmates do not have the freedom to associate with a variety of other
 2   groups besides the general inmate population. See Dunn v. Castro, 621 F.3d 1196, 1205
 3   (9th Cir. 2010) (holding that “the right of a prisoner to receive visits from his children in
 4   the factual circumstances of this case was not clearly established”); see also Cortez v.
 5   Cate, 499 Fed.Appx. 658, 559-60 (9th Cir. 2012) (holding that an inmate did not have a
 6   right to “‘benign association’ with people of his own ethnic group without being
 7   subjected to a risk of SHU confinement” after being validated as a gang member); see
 8   also Knox v. Biter, 2018 WL 6573225 (E.D. Cal. 2018) (adopting the recommendation in
 9   Knox v Biter, 2018 WL 4039971 (E.D. Cal. 2018), holding that Plaintiff did not have a
10   right to contact visitation with minors).
11         Here, Plaintiff has not provided support to find a general right to associate with
12   mental health facilitators and medical staff in the prison setting at his choosing. Plaintiff
13   does have a right to adequate medical care during his imprisonment, but this issue has
14   been pled in Plaintiff’s Eighth Amendment claim and is more appropriate for that claim.
15   Plaintiff has not provided facts to suggest that the right to medical care coincides with the
16   freedom of association.
17         Accordingly, Plaintiff’s freedom of association claim fails because he has not
18   implicated a recognized associational right. El-Shaddai v. Stainer, No. CV 14-9313
19   GHK(JC), 2016 WL 7261230, at *26 (C.D. Cal. Dec. 13, 2016), judgment entered, No.
20   CV 14-9313 GHK(JC), 2016 WL 7327768 (C.D. Cal. Dec. 13, 2016), and aff'd sub nom.
21   Wilkerson v. Stainer, 704 F. App’x 689 (9th Cir. 2017) (holding that Plaintiff did not
22   state a viable claim for violation of his limited constitutional right to association because
23   he failed to demonstrate how his “intimate” or “expressive” associational rights were
24   implicated); Torres v. Snyder, No. 1:08CV00428AWIGSAPC, 2008 WL 4367571, at *2
25   (E.D. Cal. Sept. 23, 2008) (holding that plaintiff’s freedom of association claim failed as
26   a matter of law, where he failed to provide factual support as to how his intimate or
27   expressive associational rights were curtailed).
28

                                                   6
                                                                                3:19-cv-01852-JAH-NLS
 1         It is RECOMMENDED that Plaintiff’s First Amendment Freedom of Association
 2   claim be DISMISSED WITH LEAVE TO AMEND.
 3         B.     Fourteenth Amendment Due Process
 4         To state a procedural due process claim, a plaintiff must generally allege 1) a
 5   liberty or property interest protected by the Constitution; (2) a deprivation of the interest
 6   by the government; and (3) lack of process. Wright v. Riveland, 219 F.3d 905, 913 (9th
 7   Cir. 2000) (quoting Portman v. Cnty. of Santa Clara, 995 F.2d 898, 904 (9th Cir. 1993)).
 8         In order to invoke the protection of the Due Process Clause, an inmate must first
 9   establish the existence of a liberty interest and then show that it was denied without due
10   process. Sandin v. Conner, 515 U.S. 472, 483-84 (1995). Liberty interests may arise
11   from two sources, the Constitution itself or from state law. Wilkinson v. Austin, 545 U.S.
12   209, 221 (2005). “[T]he Constitution itself does not give rise to a liberty interest in
13   avoiding transfer to more adverse conditions of confinement.” Id. at 221. This also
14   applies to the context of administrative segregation. Serrano v. Francis, 345 F.3d 1071,
15   1078 (9th Cir. 2003) (“Typically, administrative segregation in and of itself does not
16   implicate a protected liberty interest.”). But State regulations may create a liberty interest
17   in avoiding restrictive conditions of confinement if those conditions impose “atypical and
18   significant hardship on the inmate in relation to the ordinary incidents of prison life.”
19   Sandin, 515 U.S. at 484. Such conditions, however, must represent a dramatic departure
20   from the basic conditions of a plaintiff’s sentence. Id. at 485.
21         Determining whether a prison condition is “atypical and significant” requires
22   consideration of the specific facts of each case. Keenan v. Hall, 83 F.3d 1083, 1089 (9th
23   Cir. 1996). The court considers three guideposts in determining whether conditions pose
24   an atypical and significant hardship:
25         1) whether the challenged condition mirrored those conditions imposed upon
           inmates in administrative segregation and protective custody, and thus comported
26
           with the prison’s discretionary authority; 2) the duration of the condition, and the
27         degree of restraint imposed; and 3) whether the state’s action will invariably affect
           the duration of the prisoner’s sentence.
28

                                                   7
                                                                                3:19-cv-01852-JAH-NLS
 1   Ramirez v. Galaza, 334 F.3d 850, 861 (9th Cir. 2003) (quoting Sandin, 515 U.S. at 486-
 2   87).
 3          In Plaintiff’s Amended Complaint, he alleges that he is a participant in the
 4   Enhanced Outpatient Program (EOP) and the conditions in that program include “access
 5   to medical, mental health, and custody staff at all times” and access to “watch TV, attend
 6   groups, yard, dayroom activities, phone calls, showers, gym access, self-help groups,”
 7   among other activities. ECF No. 18 at 9. In comparison to disciplinary segregation,
 8   Plaintiff does note that “it is rare to see patients in restraints/handcuffs – unless that
 9   person poses a threat to self, others, staff, or the safety of the institution”, whereas
10   members in disciplinary segregation are “in restraints/handcuffs on all escorts and
11   contained to their cells.” Id. As a result, Plaintiff does provide some comparisons
12   between the two types of prison population as required under Sandin.1 See Jackson v.
13   Carey, 353 F.3d 750, 755 (9th Cir. 2003) (“Sandin requires a factual comparison between
14   conditions in general population or administrative segregation (whichever is applicable)
15   and disciplinary segregation, examining the hardship caused by the prisoner’s challenged
16   action in relation to the basic conditions of life as a prisoner.”). However, it is not
17   necessary to determine whether these facts sufficiently depart from the experience in
18   disciplinary segregation. Even assuming that these conditions meet the first factor, on
19   balance the remaining factors still weigh against the plaintiff.
20
21
22
23   1
       Plaintiff does not provide facts to allege the difference between the general population and disciplinary
     segregation, and instead focuses on the EOP program. It is unclear whether the necessary comparison is
24   between the EOP program and disciplinary segregation or between the general population and
25   disciplinary segregation. The court avoided making that distinction in Jackson. In Jackson, the inmate
     was in administrative segregation, but provided facts for both types of comparisons and "'cover[ed] his
26   bases’ regardless of which comparison the court makes—general population v. Corcoran–SHU or
     administrative segregation v. Corcoran–SHU." Jackson, 353 F.3d at 756. If the necessary comparison
27   involves the general population, this factor weighs against Plaintiff since he did not provide any facts to
     make the appropriate comparison. However, regardless of which comparison is needed, the issue is not
28   dispositive because the other factors still weigh against Plaintiff, as discussed below.

                                                          8
                                                                                          3:19-cv-01852-JAH-NLS
 1         As discussed in the previous report and recommendation on Defendant’s first
 2   motion to dismiss, Plaintiff’s confinement was too short to be considered a “dramatic
 3   departure” from the standard conditions of confinement. Compare Mitchell v. Beard, No.
 4   1:15-CV-01512-GSA-PC, 2017 WL 3782926, at *6 (E.D. Cal. Aug. 31, 2017)
 5   (placement in a cold and unsanitary management cell for an hour and a half did not
 6   amount to an atypical or significant hardship) and Meraz v. Reppond, No. C 08-4540
 7   MHP (PR), 2009 WL 723841, at *2 (N.D. Cal. Mar. 18, 2009) (placement in a
 8   contraband watch cell for 3 days did not constitute an atypical and significant hardship)
 9   with Wilkinson, 545 U.S. at 223–25, (2005) (indefinite placement in “supermax” facility,
10   where human contact was severely limited and inmates were not eligible for parole
11   consideration, imposed an atypical and significant hardship) and Reyes v. Horel, No. C
12   08-4561 RMW, 2012 WL 762043, at *5 (N.D. Cal. Mar. 7, 2012) (placement in a secured
13   housing unit for nearly 11 years imposed an atypical and significant hardship). It is clear
14   from Plaintiff’s allegations that this confinement lasted only four hours and eighteen
15   minutes, which falls far below the length of time of other confinement situations that did
16   not impose an atypical and significant hardship. Therefore, the second factor of Sandin
17   weighs against the Plaintiff. Finally, Plaintiff still makes no substantive indication that
18   his placement in administrative segregation impacted the length of his sentence.
19   Therefore, the third factor of Sandin also weighs against the Plaintiff.
20         Taking these factors together, Plaintiff’s temporary confinement, although
21   uncomfortable, did not amount to an atypical or significant hardship under the meaning
22   of Sandin. As mentioned previously, other courts have consistently refused to find
23   atypical and significant hardships even under more onerous circumstances, including this
24   court. See, e.g., Washington v. O’Dell, No. 3:17-CV-1615-MMA-PCL, 2018 WL
25   1942372, at *2, 8 (S.D. Cal. Apr. 25, 2018) (holding that even if Plaintiff’s confinement
26   could be considered administrative segregation, he had failed to plead facts
27   demonstrating atypical and significant hardship where he was placed in a cell which
28   smelled of feces and urine and which was next to a mentally ill inmate who talked to

                                                   9
                                                                                3:19-cv-01852-JAH-NLS
 1   himself, sang aloud, and threatened Plaintiff with harm several times); see also
 2   Manzanillo v. Moulton, No. 13-CV-02174-JST (PR), 2014 WL 4793780, at *12 (N.D.
 3   Cal. Sept. 25, 2014) (finding that a thirty-five day confinement in a psychiatric services
 4   unit where other inmates threw feces and urine at each other, and constantly yelled and
 5   banged on the doors was not an atypical and significant hardship).
 6          Accordingly, it is RECOMMENDED that Plaintiff’s Due Process claim be
 7   DISMISSED WITH LEAVE TO AMEND.
 8          C.      First Amendment Retaliation2
 9          In the prison context, an inmate must establish five basic elements to make a viable
10   First Amendment retaliation claim: (1) an assertion that a state actor took some adverse
11   action against an inmate (2) because of (3) that prisoner’s protected conduct, and that
12   such action (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the
13   action did not reasonably advance a legitimate correctional goal. Rhodes v. Robinson,
14   408 F.3d 559, 567-68 (9th Cir. 2005).
15          Previously, Defendants argued that Plaintiff’s complaints through 7362 forms were
16   not protected conduct. ECF No. 10 at 7. This court determined that it is well established
17   precedent that filing grievances or commencing a lawsuit is considered protected conduct
18   under the First Amendment. ECF No. 14 at 9-10. See Entler v. Gregoire, 872 F.3d 1031,
19   1039 (9th Cir. 2017). Defendants now raise arguments as to the other elements of the
20   retaliation claim.3 Plaintiff asserts two separate adverse actions by Defendants that may
21
22
     2
       Plaintiff did not create separate section in his complaint for the First Amendment Retaliation claim as
23   he does for the rest of the claims. However, there are facts to suggest that there is a retaliation claim, as
     was discerned in the previous Complaint, which did not have any separate sections for each claim. As
24   mentioned above, factual allegations asserted by pro se petitioners, “however inartfully pleaded,” are
25   held “to less stringent standards than formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S.
     519, 520 (1972). Thus, where a plaintiff appears pro se in a civil rights case, the court “must construe
26   the pleadings liberally and must afford plaintiff the benefit of any doubt.” See Karim-Panahi v. Los
     Angeles Police Dept., 839 F.2d 621, 623 (9th Cir. 1988). Furthermore, Defendants address arguments to
27   dismiss the retaliation claim, suggesting that they concede the existence of this claim.
     3
       It is unclear whether Defendants may bring new arguments in a motion to dismiss for a claim that
28   previously survived the motion. Rule 12(g)(2) provides that “Except as provided in Rule 12(h)(2) or (3),

                                                          10
                                                                                           3:19-cv-01852-JAH-NLS
 1   constitute retaliatory action. First, Plaintiff alleges that he was placed in a clinician’s
 2   time out for four hours and eighteen minutes based on the 7362 Forms he filed against
 3   Defendant Wilson. ECF No. 18 at 3. Second, he alleges that he was removed from the
 4   Enhanced Outpatient Program (EOP) based on his complaints about the clinician’s
 5   timeout. Id. at 10. Defendants now argue that elements 2 and 4 are not met in Rhodes.
 6          First, Defendants Wilson, Salinas, and Trejo4 argue that there was no chilling
 7   effect on the Plaintiff. ECF No. 24 at 10. In particular, they reference the Plaintiff’s
 8   future complaints and this lawsuit. The Ninth Circuit has clearly addressed the “Catch-
 9   22” of chilled speech followed by a lawsuit. In Rhodes v. Robinson, the court states the
10   following:
11          “The district court's further holding that Rhodes’s filing this very lawsuit
            somehow precludes relief on the retaliation claim he therein presents goes
12
            even further afield. Indeed, were we to adopt such a theory, prisoner civil
13          rights plaintiffs would be stuck in an even more vicious Catch–22. The only
            way for an inmate to obtain relief from retaliatory conduct would be to file a
14
            federal lawsuit; yet as soon he or she does so, it would become clear that he
15          or she cannot adequately state a claim for relief. Like its fictional counterpart,
            this catch exudes an ‘elliptical precision about its perfect pairs of parts that
16
            [i]s both graceful and shocking.’ Catch–22 at 47. Unlike Colonel Cathcart,
17          however, we are unwilling to indulge a rule that ‘would result in the anomaly
            of protecting only those individuals who remain out of court.’
18
19
20   a party that makes a motion under this rule must not make another motion under this rule raising a
21   defense or objection that was available to the party but omitted from its earlier motion.” See In re Apple
     iPhone Antitrust Litigation, 846 F.3d 313, 317 (9th Cir. 2017). However, this court has previously
22   interpreted this to allow Defendants to raise new arguments in a successive motion to dismiss. See Mir.
     v. Kirchmeyer, 2014 WL 12029269 at *4 (S.D. Cal. 2014) (“Courts within this Circuit therefore have
23   permitted defendants to bring motions to dismiss in response to an amended pleading based on
     arguments previously made in a prior motion to dismiss and to raise new arguments that were not
24   previously made”); see also In re Sony Grand WEGA KDF-E A10/A20 Series Rear Projection HDTV
25   Television Litig., 758 F. Supp. 2d 1077, 1098 (S.D. Cal. 2010) (“When Plaintiffs filed the [First
     Amended Consolidated Complaint], it superseded their previous complaint, and Sony was therefore free
26   to move again for dismissal.”). In order to provide a complete Report and Recommendation, the
     Defendants’ arguments will be addressed on its merits.
27   4
       Defendants Salinas and Trejo sometimes use “Defendants” to refer to themselves without Defendant
     Wilson, so it is unclear whether Defendant Wilson is meant to be a part of these arguments. The court
28   assumes that the Defendant Wilson is a part of both claims.

                                                         11
                                                                                         3:19-cv-01852-JAH-NLS
 1   Rhodes, 408 F.3d at 568. Filing a lawsuit does not preclude an inmate from
 2   asserting that his speech was chilled because of retaliatory conduct. Furthermore,
 3   the standard for chilling speech is not complete silence; rather, the true inquiry is
 4   whether “the retaliatory actions would have chilled or silenced a person of ordinary
 5   firmness by alleging ‘more than minimal’ harms.” Watison, 668 F.3d at 1115. At
 6   the pleading stage, the court has “never required a litigant, per impossible, to
 7   demonstrate a total chilling of his First Amendment rights . . . . Speech can be
 8   chilled even when not completely silenced.” Rhodes, 408 F.3d at 568. Plaintiff
 9   has established “more than minimal harms”, such as his removal from the EOP
10   program and the Clinicians’ Time Out. Therefore, he has sufficiently alleged that
11   his speech was chilled as a result of adverse actions.
12         Second, Defendants now argue that “It is not enough to show that an official acted
13   with a retaliatory motive and that the plaintiff was injured – the motive must cause the
14   injury.” Nieves v. Barlett, 139 S. Ct. 1715, 1722 (2019). Defendants argue that Plaintiff
15   “only makes conclusory statements that provide any link between his protected activity
16   (filing complaints) and Defendants’ adverse actions.” ECF No. 24 at 16.
17         To establish the causal link, Plaintiff must assert facts that show that Defendants
18   had knowledge of his prior speech. See Nieves, 139 S.Ct. at 1727-28 (“[the] allegation
19   about Nieves says nothing about what motivated Weight, who had no knowledge of
20   Bartlett’s prior run-in with Nieves. Cf. Lozman, 585 U.S., at ––––, 138 S.Ct., at 1953–
21   1954 (“plaintiff ‘likely could not have maintained a retaliation claim against the arresting
22   officer’ when there was ‘no showing that the officer had any knowledge of [the
23   plaintiff's] prior speech’)”). However, it is difficult to establish intent and knowledge, so
24   “allegation of a chronology of events from which retaliation can be inferred is sufficient
25   to survive dismissal.” Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012). In
26   Watison, it was enough to show that the adverse actions occurred shortly after the
27   protected speech and were alleged to be retaliatory. Id. at 1115 (“Watison also alleged . .
28   . a connection . . . Rodriguez and Carter took these adverse actions shortly after, and ‘[i]n

                                                   12
                                                                                3:19-cv-01852-JAH-NLS
 1   retaliation’ for, Watison's filing of grievances against Rodriguez”). Therefore, explicit
 2   statements are not necessary if the retaliation can be inferred from the “chronology of
 3   events.” Id. at 1114.
 4         Regarding Defendant Wilson, Plaintiff has pled sufficient facts to establish a
 5   causal link in both instances of retaliation. When he was allegedly placed in a
 6   “Clinician’s Timeout”, Plaintiff stated that he had filed “numerous complaints” against
 7   Defendant Wilson, “citing inappropriate staff misconduct and unprofessionalism and
 8   criminal misconduct.” ECF No. 18 at 3. After filing these complaints, Defendant Wilson
 9   “requested defendant Sgt. Salinas to order [D]efendant Trejo to handcuff Plaintiff
10   Gathrite behind his back, place him in the shower area until defendant Wilson say[s] ‘let
11   him go.” Id. From this “chronology of events”, retaliation can be inferred as required by
12   Watison. Watison, 668 F.3d at 1114. Plaintiff even stated that Defendant Wilson
13   “retaliated in a cruel and unusual action,” as did the Plaintiff in Watison. ECF No. 18 at
14   3; see 558 F.3d at 1115. Therefore, Plaintiff has sufficiently alleged a causal link
15   between the “Clinician’s Timeout” and a retaliatory motive. Plaintiff also stated that
16   “[a]fter filing a complaint of [the Clinician’s Timeout] and reading Plaintiff[’s] complaint
17   [D]efendant Wilson retaliated again and had Plaintiff kicked out of the Enhanced
18   Outpatient Program.” ECF No. 18 at 10. Plaintiff has alleged a chronology of events:
19   filing a complaint followed by removal from the EOP program. As mentioned in
20   Watison, “allegation of a chronology of events from which retaliation can be inferred is
21   sufficient to survive dismissal.” Watison, 668 F.3d at 1114. Even if Plaintiff had not
22   explicitly mention retaliation, it can be inferred that he was removed from the EOP
23   program because he filed a complaint. Since there is a chronology of events, Plaintiff has
24   sufficiently alleged a causal link between the removal from the EOP program and
25   retaliatory motive.
26         Defendants Salinas and Trejo argue that “there are no allegations that establish that
27   Defendants were ever aware that Plaintiff filed complaints against Defendant Wilson or
28   prison staff.” ECF No. 24 at 10. We agree that this amended complaint does not provide

                                                  13
                                                                              3:19-cv-01852-JAH-NLS
 1   facts to establish knowledge.5 Therefore, the requirement in Nieves is not met.
 2   Defendants also argue that the Plaintiff’s facts establish “[t]hey were instead following a
 3   clinician’s request.” ECF No. 24 at 10. As discussed above, it is more important to
 4   establish knowledge of the prior speech. It is not necessary to show a specific retaliatory
 5   motive so long as the chronology of events suggests retaliation. Watison, 668 F.3d at
 6   1114. Because Plaintiff must allege facts to suggest the Defendants Salinas and Trejo
 7   had knowledge of the prior speech and must allege a sufficient chronology that infers
 8   retaliatory action, Plaintiff’s claim against Defendants Salinas and Trejo is incomplete.
 9          Thus, for Plaintiff’s retaliation claims, Plaintiff has alleged sufficient facts to
10   support both claims against Defendant Wilson, but fails to allege a causal link for
11   the retaliation claims against Defendants Salinas and Trejo. Accordingly, it is
12   RECOMMENDED that Plaintiff’s Retaliation claim against Defendants Salinas
13   and Trejo be DISMISSED WITH LEAVE TO AMEND and Defendant Wilson’s
14   motion to dismiss Plaintiff’s Retaliation claim be DENIED.
15                                           IV.    CONCLUSION
16          As outlined herein, the undersigned recommends Defendants’ motion to dismiss be
17   GRANTED as follows:
18          a)      Plaintiff’s First Amendment Freedom of Association claim be DISMISSED
19                  WITH LEAVE TO AMEND.
20
21
22
23   5
       In Plaintiff’s original complaint, he alleges Defendant Trejo said “Gathrite, you’re on a Clinicians’
     ‘Time Out’ for all those 7362s you keep writing, so you ain’t got nothing coming until Dr. Wilson gets
24   here. You don’t like it, write her up!” This statement provides a clear allegation of knowledge, and it
25   can be inferred that the adverse actions were taken to retaliate against Plaintiff. Unfortunately, Plaintiff
     does not provide this statement in the First Amended Complaint, meaning this statement cannot improve
26   the claim’s ability to survive a motion to dismiss. See Rhodes v. Robinson, 621 F.3d 1002, 1005 (9th
     Cir. 2010) (“As a general rule, when a plaintiff files an amended complaint, ‘[t]he amended complaint
27   supercedes the original, the latter being treated thereafter as non-existent’” (quoting Loux v. Rhay, 375
     F.2d 55, 57 (9th Cir. 1967))). Thus, the Court cannot consider this statement in the instant motion to
28   dismiss.

                                                          14
                                                                                           3:19-cv-01852-JAH-NLS
 1         b)     Plaintiff’s Fourteenth Amendment due process claim be DISMISSED
 2                WITH LEAVE TO AMEND.
 3         c)     Plaintiff’s First Amendment Retaliation claim against Defendants Salinas
 4                and Trejo be DISMISSED WITH LEAVE TO AMEND.
 5         d)     Plaintiff’s First Amendment Retaliation claim be PERMITTED to proceed
 6                against Defendant Wilson.
 7         This report and recommendation is submitted to the United States District Judge
 8   assigned to this case pursuant to 28 U.S.C. § 636(b)(1).
 9         IT IS ORDERED that no later than August 4, 2021, any party to this action may
10   file written objections and serve a copy on all parties. The document should be captioned
11   “Objections to Report and Recommendation.”
12         IT IS FURTHER ORDERED that any reply to the objections must be filed and
13   served on all parties no later than August 18, 2021.
14         The parties are advised that failure to file objections within the specified time may
15   waive the right to raise those objections on appeal of the Court’s order. Martinez v. Ylst,
16   951 F.2d 1153, 1157 (9th Cir. 1991).
17         IT IS SO ORDERED.
18   Dated: July 14, 2021
19
20
21
22
23
24
25
26
27
28

                                                  15
                                                                              3:19-cv-01852-JAH-NLS
